Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (20180057402) , Hess (US 3441398) and further in view of Imai (US 20130061636).
Regarding claim 1, Hu discloses an apparatus comprising;
A molten salt bath [0032].  The salt bath must be contained in something thus some sort of tank exists in the apparatus of Hu.
A cubic storage case within a carrier [0035] thus a delivery vehicle 
The cubic storage case and carrier are put into the molten salt bath [0036] thus capable of being at least partially submerged in the molten salt.  The molten salt itself is not part of the apparatus of claim 1. 
The cubic storage case has a metal steel plate, a steel mesh and a cubic frame formed of steel bars, [0035] thus comprising a mesh with a plurality of openings as required by claim 1.
Hu discloses the cubic storage case of the carrier holding the stabilizer which is a flake-like ion sieve material [0035] capable of bonding with the impurity ions in the molten salt bath and keeping the strength of the molten salt bath stable [0029]. 
Hu discloses the general problem known in the art that ion exchange of glass in a molten salt bath causes the molten salt bath to be poisoned with the ions released from the glass and the need to keep purity of the salt bath stable [0004]-[0005], providing a stabilizer to ensure the potassium nitrate in the molten salt bath is ensured to remain at a high level stably [0029].
In the analogous art of chemically strengthening glass in a molten salt bath, Hess recognizes the same problem of reduced strength of a molten salt bath over time due to the increased concentration of exuded ions, particularly Lithium ions (Col 2; lines 1-11).
Hess discloses rendering the Lithium ion insoluble or effectively removing the contaminating Lithium ions are two solutions to maintaining the salt bath for additional use and decreased concentration of the Lithium ions exuding from the glass (Col 2; lines 11-17).
Hu discloses the stabilizer material goes in and out of the molten bath (at least [0067]) however Hu fails to explicitly disclose the size of the plurality of openings of the mesh.
Both Hu and Hess are solving the recognized problem in the art of stabilizing lithium ions exuded into a salt bath during glass chemical strengthening.  Hess suggests sodium orthophosphate (Col 3; line 60) as a decontaminating agent for bonding with the lithium.
In an analogous art of ion exchange of lithium glass into a molten bath (abstract) Imai discloses using the additive of trisodiumphosphate (Col 2; line 57) to react with Lithium ions exuded from the glass.
A skilled artisan in glass chemistry would adapt the plurality of openings of the mesh in the apparatus of Hu to hold trisodium phosphate particles, thus a maximum opening of the mesh less than or equal to the minimum particle size of trisodium phosphate particle as motivated to stabilize or remove lithium ions exuded from the glass, maintain the concentration of the molten salt bath and thus the length of usage of a molten salt bath, also yielding reduction in costs.
Regarding claim 2, Hu discloses steel mesh [0035]
Regarding claim 3, Hu discloses the cubic storage case formed of a steel plate, a cubic frame, and steel mesh [0035].  It would be obvious to one of ordinary skill in the art the frame supports the mesh in some way because they are part of the same structure and by common definition frame is a case, frame, border or structure that supports or holds something.  Giving the term support the broadest reasonable interpretation in light of the specification Hu discloses this.
Regarding claim 4, the molten salt is not a structural part of the apparatus and thus the apparatus of Hu is capable of holding lithium nitrate salt.
it is noted Hu discloses a lithium glass and potassium nitrate salt [0032] thus upon ion exchange lithium nitrate would exist.
Regarding claim 5, Hu discloses the storage case and carrier [0035] laid in the basket [0034] lowered into the molten bath [0028].  At some point in operation the Apparatus disclosed by Hu is considered capable of fully immersing the delivery vehicle in molten salt.
Regarding claim 6, Hu discloses a movement mechanism exists to lower and raise the delivery vehicle in the salt [0027]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741